The respondents have filed a petition for rehearing. By the petition the respondents allege that there are "decisive and controlling points of law and fact which counsel for respondents overlooked, which points if considered will cause the Court to affirm the decision of the lower court." The points are then separately stated and argued.
The petition in general argues questions of law and fact considered and determined by the former opinion. The respondents, however, have attempted to raise two questions which were not considered or decided in the former opinion. The reason why these two questions were not considered and decided is apparent; they were never raised by the respondents in the trial court or in this court on appeal. They are brought forward *Page 421 
for the first time in this petition for rehearing. These contentions are:
(1) That all heirs of the deceased did not sign the compromise agreement and are not parties to the action;
(2) That two of the signers of the compromise agreement were under the age of eighteen years and incapable of contracting.
It is well settled that such questions may not be raised for the first time on appeal but must be first raised in the trial court. It follows that in no event can they be raised for the first time on petition for rehearing. 4 CJS p 430; Ellison v. LaMoure, 30 ND 43-51-52, 151 N.W. 988; Harmon v. Haas, 61 N.D. 772,785; 241 N.W. 70, 80 A.L.R. 1131, 33 NCCA 52.
The respondents' contention that because certain heirs failed to sign the compromise agreement and have not been made parties to the action and therefore the lower court's decision should be affirmed, is not logical. If indispensable parties have been omitted, it would require a reversal of the judgment appealed from rather than an affirmance. The record in this case, however, shows that upon the trial the parties through their respective counsel stipulated as to who were the blood relations and, as such, heirs-at-law of the decedent, and such stipulation does not include the names of the parties which respondents now claim to be heirs-at-law of the decedent.
The contention of the respondents that two of the signers were under the age of eighteen years and therefore the judgment of this court would not be binding upon them, is also without merit. These two parties joined as plaintiffs in this action and were duly represented upon the trial. The judgment is not only binding upon them but upon all parties who submitted their rights for determination.
We see no reason for departing from what was said and held in the former opinion. Nothing is presented in the petition for rehearing justifying or requiring a rehearing.
The petition for rehearing is denied.
NUESSLE, Ch. J., BURKE and CHRISTIANSON, JJ., and GRIMSON, District J., concur. *Page 422